Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mani Adeli (reg. no. 39,585) on 6/1/2021.

The claims have been amended as follow:

1.	(Currently Amended) For a first local area network (LAN) that comprises first and second edge devices connected to each other in the first LAN through a high availability (HA) link that allows the devices to exchange information so that one device operates as an active device and the other device operates as standby device, a method to connect the first LAN to an external network, the method comprising:
at a gateway operating in the external network and outside of the first LAN,
establishing direct tunnel communications with the first and second edge devices in the first LAN and a third edge device in a second LAN in order to define a wide area network (WAN) connecting the first and second LANs;

based on the determination that the first edge device is active and passing network traffic, signaling to the second edge device to go into a standby mode,
receiving a confirmation that the second edge device is in standby mode before detecting that the first edge device loses connectivity with the gateway;
detecting through the direct tunnel communications that the first edge device loses connectivity with the gateway, and
based on the detection that the first edge device loses connectivity with the gateway, signaling to the second edge device to take over as the active edge device to pass network traffic between the first LAN and the external network.
2.	(Previously Presented) The method of claim 1, wherein the gateway system connects to the first edge device, the second edge device, and the third edge device via WAN links.
3.	(Previously Presented) The method of claim 2, wherein the WAN links are at least one of a public WAN link and a private WAN link that can reach the gateway.
4.	(Previously Presented) The method of claim 3, wherein the public WAN comprises the Internet and the private WAN comprises an MPLS network.
5.	(Previously Presented) The method of claim 1, wherein the gateway signals the second edge device to go into the standby mode to prevent a split-brain scenario in case the HA link goes down.
6.	(Previously Presented) The method of claim 5 further comprising

wherein the signaling to the second edge device is based on the determination that the first edge device is currently the active device.
7.	(Previously Presented) The method of claim 6, wherein signaling the second edge device to go into the standby mode comprises setting a flag in a message sent to the second edge device in response to the request from the second edge device.
8.	(Canceled) 
9.	(Previously Presented) The method of claim 1, wherein the second edge device has a same logical identifier as the first edge device.
10.	(Previously Presented) The method of claim 1, wherein the established direct tunnel communications are for exchanging messages with the edge devices including messages determining the availability of the edge devices.
11.	(Previously Presented) A non-transitory machine readable medium storing a program to connect a first local area network (LAN) to an external network through first and second edge devices that operate in the LAN and are connected to each other through a high availability (HA) link that allows the devices to exchange information so that one device operates as an active device and the other device operates as standby device, the program for execution outside of the first LAN in the external network and comprising sets of instructions for:
establishing direct tunnel communications with the first and second edge devices in the first LAN and a third edge device in a second LAN in order to define a wide area network (WAN) connecting the first and second LANs;

based on determining that the first edge device is active and passing network traffic, signaling to the second edge device to go into a standby mode,
receiving a confirmation that the second edge device is in standby mode before detecting that the first edge device loses connectivity with the gateway;
detecting through the direct tunnel communications that the first edge device loses connectivity with the gateway, and
based on detecting that the first edge device loses connectivity with the gateway, signaling to the second edge device to take over as the active edge device to pass network traffic between the first LAN and the second LAN through the gateway.
12.	(Previously Presented) The non-transitory machine readable medium of claim 11, wherein the gateway system connects to the first edge device, the second edge device, and the third edge device via wide area network (WAN) links.
13.	(Previously Presented) The non-transitory machine readable medium of claim 12, wherein the WAN links are at least one of a public WAN link and a private WAN link that can reach the gateway.
14.	(Previously Presented) The non-transitory machine readable medium of claim 13, wherein the public WAN comprises the Internet and the private WAN comprises an MPLS network.
15.	(Previously Presented) The non-transitory machine readable medium of claim 11, wherein the gateway signals the second edge device to go into the standby mode to prevent a split-brain scenario in case the HA link goes down.

before signaling the second edge device to go into the standby mode, receiving a request from the second edge device to become the active device; and
wherein the signaling to the second edge device is based on the determination that the first edge device is currently the active device.
17.	(Previously Presented) The non-transitory machine readable medium of claim 16, wherein the set of instructions for signaling the second edge device to go into the standby mode comprises a set of instructions for setting a flag in a message sent to the second edge device in response to the request from the second edge device.
18.	(Canceled) 
19.	(Previously Presented) The non-transitory machine readable medium of claim 11, wherein the second edge device has a same logical identifier as the first edge device.
20.	(Previously Presented) The non-transitory machine readable medium of claim 11, wherein the established direct tunnel communications are for exchanging messages with the edge devices including messages determining the availability of the edge devices.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 11 are allowable because the prior art fail to teach or render obvious to the claim limitation: “at a gateway operating in the external network and outside of the first LAN,” AND “determining that the first edge device is active and passing network traffic 

Verkaik et al. 2016/0210209 in para. [0084] teaches Heartbeat messages can also be assigned priorities to allow the appliances 306A-B determine which appliance should take over, and which should run as failover. Priorities can be assigned based on specific factors, such as appliance identity, history, frequency, statistics, preferences, roles, or any other attributes or schemes. For example, if appliance 306A is set as a primary or master appliance (e.g., appliance set to run in live mode from the outset and/or under normal circumstances) and appliance 306B as a secondary or slave/backup appliance (e.g., appliance set to run in failover mode from the outset and/or under normal circumstances), then heartbeat messages from each respective appliance can receive different priorities. However, the prior art fails to teach the claim limitation cited above.


Therefore, claims 1-7, and 9-17 and 19-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUTCHUNG CHU/Primary Examiner, Art Unit 2468